United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 99-3875
                                 ________________

Jeffrey Vanover,                           *
                                           *
             Appellant,                    *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       Eastern District of Missouri.
Deborah      Bohnert,     Anthony          *
Vanover,                                   *              [UNPUBLISHED]
                                           *
             Appellees.                    *

                                 ________________

                                 Submitted: April 11, 2001
                                     Filed: April 18, 2001
                                 ________________

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
                         ________________

PER CURIAM.

      Jeffrey Vanover appeals the district court’s1 denial of his request to withdraw his
voluntary dismissal. We affirm.




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
       On May 29, 1998, Jeffrey Vanover filed a wrongful death suit in state court
against his sister, Deborah Bohnert, seeking damages for the death of his (and
Bohnert’s) mother. The suit alleged that Bohnert negligently and carelessly drove her
car into flood waters which resulted in their mother’s death by drowning. On February
25, 1999, Jeffrey Vanover filed a notice with the state court by which he voluntarily
dismissed the wrongful death suit without prejudice. Thereafter, on March 8, 1999,
Jeffrey Vanover filed the same wrongful death action against Bohnert and also against
his brother, Anthony Vanover, in the United States District Court for the Eastern
District of Missouri. Bohnert filed a motion to dismiss for lack of complete diversity.
Before the court ruled on the motion, Jeffrey Vanover filed a notice entitled “Dismissal
Without Prejudice.” The district court confirmed the voluntary dismissal four days later
by writing “So Ordered” on the dismissal notice.

        On March 29, 1999, Jeffrey Vanover returned to state court, filing a third
wrongful death action based on the same facts. Bohnert filed a motion to dismiss the
state court action, contending that Vanover’s voluntary dismissal of the federal suit was
a second notice of dismissal, which operates as an adjudication on the merits, thus
barring the subsequent suit in state court. Vanover then returned to federal court and
filed a “Request to Withdraw Dismissal,” arguing that he never intended his voluntary
dismissal to operate as an adjudication on the merits. The district court denied the
request, and Vanover appeals.

       At any time before an adverse party serves an answer or a summary judgment
motion, a plaintiff may voluntarily dismiss an action without order of the court by filing
a notice of dismissal. Fed. R. Civ. P. 41(a)(1). “In ordinary civil cases, a notice of
dismissal that complies with the rule operates as a matter of right upon notice to the
court, and permission of the court is not required.” Williams v. Clarke, 82 F.3d 270,
272 (8th Cir. 1996). A voluntary dismissal pursuant to this rule is a dismissal without
prejudice unless the plaintiff has previously dismissed an action based on the same
claim in any other court. Fed. R. Civ. P. 41(a)(1). The effect of a voluntary dismissal

                                            2
pursuant to Rule 41(a) is “to render the proceedings a nullity and leave the parties as
if the action had never been brought.” Williams, 82 F.3d at 273 (internal quotations
omitted). “The jurisdictional effect of such a voluntary dismissal deprives the court of
any power to adjudicate the withdrawn claim.” Smith v. Dowden, 47 F.3d 940, 943
(8th Cir. 1995); see Safeguard Bus. Sys., Inc. v. Hoeffel, 907 F.2d 861, 864 (8th Cir.
1990) (holding district court orders filed after a voluntary dismissal are void for want
of jurisdiction).

       There is no question that the plaintiff had previously dismissed an action in state
court based upon the same claim and that no answer or motion for summary judgment
had been filed in this case prior to the voluntary dismissal at issue here, which dismissal
“operates as an adjudication upon the merits.” Fed. R. Civ. P. 41(a)(1). We of
course leave to the state court the determination of the effect of such a merits
adjudication upon the case which pends before it. In these circumstances, the notice
of dismissal in this federal case rendered the proceedings a nullity without any action
of the court, leaving the parties as if the action had never been brought and depriving
the district court of any further jurisdiction on the matter. Because the notice of
dismissal rendered the proceedings a nullity, the district court had no jurisdiction to
consider Vanover’s “Request to Withdraw Dismissal,” and we consider its denial of
the “Request to Withdraw Dismissal” to have been done for that reason.

      Accordingly, we affirm the district court’s order.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            3